In an action, inter alia, to recover damages for defamation, the defendants Eugene Alpern and Citizens for Legal Responsibility appeal from an order of the Supreme Court, Nassau County (Jonas, J.), dated June 9, 2004, which denied their motion to dismiss the complaint and to vacate a preliminary injunction insofar as asserted against them on the ground of lack of personal jurisdiction pursuant to CPLR 3211 (a) (8).
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed and the preliminary injunction is vacated insofar as asserted against the appellants, and the action against the remaining defendant is severed.
In opposition to appellants’ motion to dismiss the complaint and vacate a preliminary injunction insofar as asserted against them based on lack of personal jurisdiction (see CPLR 3211 [a] [8]), the plaintiffs did not proffer evidence that the appellants were served with the summons and complaint (see CPLR 3211 [e]; Moustafa v Jamaica Hosp. Med. Ctr., 304 AD2d 539 [2003]). Thus, the motion should have been granted. Adams, J.P., Ritter, Goldstein and Fisher, JJ., concur.